OPINION OF THE COURT
Motion for leave to appeal dismissed upon the ground that the order sought to be appealed from does not finally determine the action within the meaning of the Constitution.
Cross motion for sanctions granted and sanctions in the amount of $2,500 imposed upon David Berg, Esq. This current motion for leave to appeal from a nonfinal order in this action involving an accounting for a partnership dissolved in 1975 is frivolous within the meaning of 22 NYCRR 130-1.1 (a) and (c). No reasonable argument can be made that the current motion is within the jurisdiction of this Court. The persistent course of party-attorney Berg’s frivolous and meritless motion practice in this Court, including motions clearly outside the Court’s jurisdiction, and repetitive motions for reargument, constitutes a strategy undertaken primarily to delay resolution of the litigation (22 NYCRR 130-1.1 [c] [2]). This abuse of the judicial process supports the imposition of sanctions.